United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3802
                                   ___________

United States of America,          *
                                   *
     Plaintiff - Appellee,         *
                                   * Appeal from the United States
     v.                            * District Court for the Southern
                                   * District of Iowa.
Rolando Rodriguez-Valdovinos,      *
                                   * [UNPUBLISHED]
     Defendant - Appellant.        *
                              ___________

                             Submitted: June 12, 2009
                                Filed: February 8, 2010
                                 ___________

Before LOKEN, Chief Judge, JOHN R. GIBSON, and GRUENDER, Circuit Judges.
                              ___________

PER CURIAM.

       Rolando Rodriguez-Valdovinos was charged in separate indictments with one
count of conspiracy to distribute 500 grams or more of methamphetamine in violation
of 21 U.S.C. §§ 846 and 841(b)(1)(A), and one count of being an illegal alien found
in the United States without consent after being deported in violation of 8 U.S.C. §
1326(a) and (b)(2). He entered a guilty plea to the conspiracy charge in exchange for
dismissal of the immigration indictment, and he was sentenced to the mandatory
minimum of 240 months’ imprisonment. Rodriguez-Valdovinos appeals.
       Our review of the record indicates that Rodriguez-Valdovinos’s appeal is
without merit. In his brief, Rodriguez-Valdovinos argues that the district court1
should have a duty to inquire of a defendant at a plea colloquy what the defendant
believed would be the sentencing consequences of proceeding to trial. He concedes
that no such duty presently exists, but urges in good-faith that we so hold because this
duty is consistent with existing precedent. We decline his invitation. The district
court did not err in accepting Rodriguez-Valdovinos’s constitutionally valid plea of
guilty. Accordingly, the judgment of the district court is affirmed.
                        ______________________________




      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.

                                          -2-